DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, claims 2,11 and 16 in the reply filed on 4/4/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application that has now matured into a patent, the paragraph should be updated to include the issued patent number. 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite “end portion” (claims 17-22), “distal end portion” (claim 18), the specification should be amended to provide proper antecedent basis for the claimed subject matter. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the connector" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16-22,24-29 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0078900 to Pianca et al. (Pianca) (cited by applicant).
**Claim 17 is rejected first since it is the independent claim from which claims 11 and 16 depend. 
In reference to at least claim 17
Pianca teaches methods for making leads with radially-aligned segmented electrodes for electrical stimulation systems which discloses an electrode assembly (e.g. electrode assembly, Figs. 7A-7D) comprising: a first electrode portion disposed at a first circumferential position (e.g. an electrode portion 702, Figs. 7A-7D); a second electrode portion disposed at a second circumferential position different from the first circumferential position (e.g. an electrode portion 702, Figs. 7A-7D); and an end portion comprising a full circumference (e.g. end portion of the electrode assembly located on the end with electrode 704, Figs. 7A-7D), wherein the end portion is electrically connected to, and contiguous with, the first electrode portion and the second electrode portion (e.g. end portion is part of carrier 706 which is contiguous with the first electrode portion and the second electrode portion, Figs. 7A-7D). 

    PNG
    media_image1.png
    473
    706
    media_image1.png
    Greyscale

In reference to at least claim 16
Pianca discloses wherein the electrode assembly defines an attachment area configured to be electrically coupled to a conductor of a plurality of conductors for a medical lead (e.g. conductors are attached to the segmented electrode portions using any suitable method including but not limited to welding, soldering, crimping, using a conductive adhesive and the like, para. [0062]).
In reference to at least claim 18
Pianca discloses wherein the end portion is a proximal end, and wherein the electrode assembly further comprises a distal end (e.g. distal end of carrier opposite the end with electrode 704, Figs. 7A-7D), wherein the distal end portion is contiguous with the first electrode portion, the second electrode portion, and the proximal end (e.g. the distal end is contiguous with the electrode portions and the proximal end, Figs. 7A-7D), and wherein the first electrode portion and the second electrode portion are disposed between the proximal end and the distal end (e.g. first and second electrode portions 702 are disposed between the distal and proximal ends, Figs. 7A-7B).

    PNG
    media_image2.png
    482
    734
    media_image2.png
    Greyscale

In reference to at least claim 19
Pianca discloses wherein the first electrode portion and the second electrode portion defines an opening between the first electrode portion and the second electrode portion (e.g. cutouts defining openings between electrode portions 702, Figs. 7A-7B). 

    PNG
    media_image3.png
    482
    734
    media_image3.png
    Greyscale

In reference to at least claim 20
Pianca discloses a third electrode portion disposed at a third circumferential position different from the first circumferential position and the second circumferential position (e.g. multiple segmented electrode portions 702 are present on the lead, Figs. 7A-7B, any number of segmented electrodes in any suitable shape or sized may be formed on the lead, para. [0055]), wherein the third electrode portion is electrically connected to, and contiguous with, the end portion (e.g. end portion is part of carrier 706 which is contiguous with the segmented electrode portions 702, Figs. 7A-7D).
In reference to at least claim 21
Pianca discloses wherein the first electrode portion and the second electrode portion defines a first opening between the first electrode portion and the second electrode portion (e.g. multiple cutouts “openings” present between segmented electrode portions, Figs. 7A-7B, para. [0043]), wherein the second electrode portion and the third electrode portion defines a second opening between the second electrode portion and the third electrode portion (e.g. multiple cutouts “openings” present between segmented electrode portions, Figs. 7A-7B, para. [0043]), and wherein the third electrode portion and the first electrode portion defines a third opening between the third electrode portion and the first electrode portion (e.g. multiple cutouts “openings” present between segmented electrode portions, Figs. 7A-7B, para. [0043]). 
In reference to at least claim 22
Pianca discloses a fourth electrode portion disposed at a fourth circumferential position different from the first circumferential position, the second circumferential position, and the third circumferential position (e.g. multiple segmented electrode portions 702 are present on the lead, Figs. 7A-7B, any number of segmented electrodes in any suitable shape or sized may be formed on the lead, para. [0055]), wherein the fourth electrode portion is electrically connected to, and contiguous with, the end portion (e.g. end portion is part of carrier 706 which is contiguous with the segmented electrode portions 702, Figs. 7A-7D).
In reference to at least claim 24
Pianca discloses wherein the first electrode portion, the second electrode portion, and the end portion are joined together (e.g. the segmented electrode portions are attached to carrier 706 which includes the “end portion”, Figs. 7A-7B, para. [0055], [0059]-[0060]). 
In reference to at least claim 25
Pianca discloses wherein the end portion is configured to be removed from the first electrode portion and the second electrode portion after the electrode assembly is coupled to respective conductors (e.g. portions of the electrode carrier 706 are removed, para. [0076]). 
In reference to at least claim 26
Pianca discloses wherein the first electrode portion comprises a first weld surface configured to be electrically coupled to a first conductor of a lead, and wherein the second electrode portion comprises a second weld surface configured to be electrically coupled to a second conductor of the lead (e.g. conductors are attached to the segmented electrode portions using any suitable method including but not limited to welding, soldering, crimping, using a conductive adhesive and the like, para. [0062]).
In reference to at least claim 27
Pianca discloses wherein the first electrode portion, the second electrode portion, and the end portion define a channel configured to accept a shaft of an orientation tool (e.g. the first electrode portion, the second electrode portion, and the end portion define a channel to accept the shaft of the mandrel “orientation tool” 718, Figs. 7C-7D) the orientation tool configured to circumferentially orient the electrode assembly during construction of a lead (e.g. mandrel “orientation tool” 718 orients the electrode assembly during construction, Figs. 7C-7D, para. [0063], [0065]).
In reference to at least claim 28
Pianca teaches methods for making leads with radially-aligned segmented electrodes for electrical stimulation systems which discloses an electrode assembly (e.g. electrode assembly, Figs. 7A-7D) comprising: a first electrode portion disposed at a first circumferential position (e.g. an electrode portion 702, Figs. 7A-7D); a second electrode portion disposed at a second circumferential position different from the first circumferential position (e.g. an electrode portion 702, Figs. 7A-7D); and an end portion comprising a full circumference (e.g. end portion of the electrode assembly located on the end with electrode 704, Figs. 7A-7D), wherein the end portion is electrically connected to, and contiguous with, the first electrode portion and the second electrode portion (e.g. end portion is part of carrier 706 which is contiguous with the first electrode portion and the second electrode portion, Figs. 7A-7D), wherein the first electrode portion, the second electrode portion and end portion define a channel (e.g. channel defined by the first electrode portion, the second electrode portion and end portion, figs. 7A-7D) an orientation tool comprising a shaft configured to be inserted into the channel of the electrode assembly (e.g. the first electrode portion, the second electrode portion, and the end portion define a channel to accept the shaft of the mandrel “orientation tool” 718, Figs. 7C-7D) and circumferentially orient the electrode assembly for construction of the lead (e.g. mandrel “orientation tool” 718 orients the electrode assembly during construction, Figs. 7C-7D, para. [0063], [0065]).
In reference to at least claim 29
Pianca discloses wherein the orientation tool comprises a handle (e.g. mandrel “orientation tool” 718 includes a handle, Figs. 7C-7D, para. [0063], [0065]), and wherein the handle defines a groove configured to facilitate circumferential orientation of the electrode assembly to an electrode fixture for construction of the lead (e.g. mandrel “orientation tool” 718 orients the electrode assembly during construction, Figs. 7C-7D, para. [0063], [0065]).
In reference to at least claim 32
Pianca discloses wherein the end portion is a proximal end, and wherein the electrode assembly further comprises a distal end (e.g. distal end of carrier opposite the end with electrode 704, Figs. 7A-7D), wherein the distal end portion is contiguous with the first electrode portion, the second electrode portion, and the proximal end (e.g. the distal end is contiguous with the electrode portions and the proximal end, Figs. 7A-7D), and wherein the first electrode portion and the second electrode portion are disposed between the proximal end and the distal end (e.g. first and second electrode portions 702 are disposed between the distal and proximal ends, Figs. 7A-7B).
In reference to at least claim 33
Pianca discloses wherein the first electrode portion comprises a first weld surface configured to be electrically coupled to a first conductor of a lead, and wherein the second electrode portion comprises a second weld surface configured to be electrically coupled to a second conductor of the lead (e.g. conductors are attached to the segmented electrode portions using any suitable method including but not limited to welding, soldering, crimping, using a conductive adhesive and the like, para. [0062]).
In reference to at least claim 34
Pianca teaches methods for making leads with radially-aligned segmented electrodes for electrical stimulation systems which discloses an electrode assembly (e.g. electrode assembly, Figs. 7A-7D) comprising: a first electrode portion disposed at a first circumferential position (e.g. an electrode portion 702, Figs. 7A-7D); a second electrode portion disposed at a second circumferential position different from the first circumferential position (e.g. an electrode portion 702, Figs. 7A-7D); a third electrode portion disposed at a third circumferential position different from the first circumferential position and the second circumferential position (e.g. multiple segmented electrode portions 702 are present on the lead, Figs. 7A-7B, any number of segmented electrodes in any suitable shape or sized may be formed on the lead, para. [0055]), a proximal end portion comprising a full circumference (e.g. end portion of the electrode assembly located on the end with electrode 704, Figs. 7A-7D), wherein the proximal end portion is electrically connected to, and contiguous with, the first electrode portion, the second electrode portion and the third electrode portion (e.g. end portion is part of carrier 706 which is contiguous with the first electrode portion and the second electrode portion, Figs. 7A-7D), and a distal end portion (e.g. distal end of carrier opposite the end with electrode 704, Figs. 7A-7D) contiguous with the first electrode portion, the second electrode portion, the third electrode portion and the proximal end (e.g. the distal end is contiguous with the electrode portions and the proximal end, Figs. 7A-7D), and wherein the first electrode portion, the second electrode portion and the third electrode portion are disposed between the proximal end and the distal end (e.g. electrode portions 702 are disposed between the distal and proximal ends, Figs. 7A-7B),  wherein the first electrode portion and the second electrode portion defines a first opening between the first electrode portion and the second electrode portion (e.g. multiple cutouts “openings” present between segmented electrode portions, Figs. 7A-7B, para. [0043]), wherein the second electrode portion and the third electrode portion defines a second opening between the second electrode portion and the third electrode portion (e.g. multiple cutouts “openings” present between segmented electrode portions, Figs. 7A-7B, para. [0043]), and wherein the third electrode portion and the first electrode portion defines a third opening between the third electrode portion and the first electrode portion (e.g. multiple cutouts “openings” present between segmented electrode portions, Figs. 7A-7B, para. [0043]).

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0078900 to Pianca et al. (Pianca).
In reference to at least claim 23
Pianca discloses wherein the first electrode portion, the second electrode portion, and the end portion are joined together (e.g. the segmented electrode portions are attached to carrier 706 which includes the “end portion”, Figs. 7A-7B, para. [0055], [0059]-[0060]). Pianca discloses the claimed invention except for the first electrode portion, the second electrode portion, and the end portion are formed from a continuous material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to make the first electrode portion, the second electrode portion, and the end portion from a continuous material, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04. 
In reference to at least claim 30
Pianca discloses a system according to claim 28. It would have been an obvious matter of design choice to modify Pianca, to have the shaft tapered, since applicant has not disclosed that having the shaft tapered solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs, i.e. the tapered design as claimed or the non-tapered design as shown within Pianca.
Furthermore, absent a teaching as to criticality that the shaft is tapered, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, see MPEP 2144.04. 

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0039587 to Romero which teaches leads with electrode carrier for segmented electrodes and methods of making and using. US 2015/0066120 to Govea which teaches methods of making segmented electrode leads using flanged carrier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792